                 Case 20-10343-LSS              Doc 754        Filed 06/02/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                            Jointly Administered
                           Debtors.
                                                            RE: D.I. 653

    CERTIFICATE OF NO OBJECTION REGARDING THE DEBTORS’ MOTION FOR
     ENTRY OF AN ORDER, UNDER 28 U.S.C. § 1452 AND FED. R. BANKR. P. 9006(b)
      AND 9027, EXTENDING THE PERIOD WITHIN WHICH THE DEBTORS MAY
           REMOVE CIVIL ACTIONS AND GRANTING RELATED RELIEF

                  The undersigned hereby certifies that, as of the date hereof, Morris, Nichols, Arsht &

Tunnell LLP (“Morris Nichols”) has received no answer, objection or other responsive pleading to

the Debtors’ Motion for Entry of an Order, Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b)

and 9027, Extending the Period Within Which the Debtors May Remove Civil Actions and Granting

Related Relief (the “Motion”) (D.I. 653), filed on May 15, 2020.

                  The undersigned further certifies that Morris Nichols has caused a review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Motion appears thereon. Pursuant to the Notice of Motion, objections to the Motion were to be filed

and served no later than May 29, 2020, at 4:00 p.m. (ET).

                  WHEREFORE, the Debtors respectfully request that the Order attached to the Motion

be entered at the earliest convenience of the Court.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 W. Walnut Hill Ln., Irving, TX 75038.
            Case 20-10343-LSS   Doc 754   Filed 06/02/20    Page 2 of 2




Dated: June 2, 2020                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Eric W. Moats
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Joseph C. Barsalona II (No. 6102)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 425-4664
                                   Email: dabbott@mnat.com
                                           aremming@mnat.com
                                           jbarsalona@mnat.com
                                           emoats@mnat.com
                                           ptopper@mnat.com
                                   – and –
                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com

                                   CO-COUNSEL AND COUNSEL TO THE DEBTORS
                                   AND DEBTORS IN POSSESSION




                                      2
